Citation Nr: 1829419	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  13-33 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for joint pain, to include as a manifestation of undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for shortness of breath and non-cardiac chest pain, to include as manifestations of undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for memory problems, fatigue, and sleep impairment, to include as manifestations of undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.  

5.  Entitlement to service connection for indigestion, to include as a manifestation of undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Veteran represented by:	Travis N. Barrick, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1993, including service in Southwest Asia.  

This appeal to the Board of Veterans' Appeals (Board) arose from an February 2012 rating decision in which the RO, inter alia, denied service connection for the disabilities listed on the title page.  The Veteran filed a notice of disagreement (NOD) in March 2012.  The RO issued a statement of the case (SOC) in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2013.

Although the Veteran also appealed the issues of entitlement to service connection for dizziness, a nose and throat disability, residuals of a traumatic brain injury, and a left eye disability, those claims were subsequently granted in June 2014 and September 2014 rating decisions.  Those actions resolved the service connection claims, and there are no downstream initial rating or effective date matters before the Board.  

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record.

In September 2016, the Board denied a claim of entitlement to service connection for a left hand disability, and remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a March 2018 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

Regarding characterization of the claims on appeal, the Board notes that in the March 2018 supplemental SOC (SSOC), the AOJ separated claims for service connection for shortness of breath and non-cardiac chest pain, and the claim for service connection for indigestion, each to include as a manifestation of undiagnosed illness or other qualifying chronic disability, from the claims for service connection for memory problems, fatigue, and sleep impairment, each to include as manifestations of undiagnosed illness or other qualifying chronic disability.  For the ease of addressing he claims on appeal, at this juncture, the Board will maintain the issues as addressed in the March 2018 SSOC.  

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for shortness of breath and non-cardiac chest pain, to include as manifestations of undiagnosed illness or other qualifying, chronic disability, is set forth below.  The remaining claims on appeal are addressed in the remand following the order; the matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although the Veteran initially asserted that manifestations of shortness of breath and non-cardiac chest pain were associated with his service in the Southwest Asia theater of operations, competent, probative evidence of record indicates that such are symptoms of the Veteran's already service-connected bronchitis and posttraumatic stress disorder, (PTSD) and, thus, are not indicative of separate, distinct disabilities for which service connection may be awarded.  


CONCLUSION OF LAW

The criteria for service connection for shortness of breath and non-cardiac chest pain, to include as manifestations of undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

November 2010 and January 2011 pre-adjudication letters provided pertinent notice to the Veteran in connection with his service connection claims for shortness of breath and chest pain.  The letters indicated what information and evidence was needed to substantiate service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  They also informed the Veteran how VA determines the assignment of disability ratings and effective dates.  The letters meet the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the service connection claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.    Pertinent medical evidence associated with the claims file consists of the Veteran's available service treatment records (STRs), and VA and non-VA treatment records.  Additionally, reports of VA examinations are of record.  Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing along with various written statements provided by the Veteran, his friends and relatives, and his representative on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As noted, the Veteran was afforded the opportunity to provide in-person testimony on his claims during a May 2016 Board hearing.  During the hearing, the undersigned enumerated the issues on appeal, to include the claim herein decided.  Moreover, testimony was elicited from the Veteran as to his symptoms, medical history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.   Following the hearing, the Board undertook additional development of the claims, as a result of which additional evidence pertinent to the claim herein decided has been associated with the claims file. See 38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the September 2016 remand, the Board directed the AOJ to obtain outstanding, pertinent records of VA evaluation and/or treatment, to send the Veteran a letter requesting he identify or submit any additional evidence not of record, and to arrange for the  Veteran to undergo  VA examination to, inter alia, obtain information describing  the Veteran's shortness of breath and non-cardiac chest pain symptoms and identifying any diagnosed disabilities  for which these symptoms are manifestations.  On remand, the AOJ obtained additional VA treatment records. Although the AOJ sent the Veteran a letter concerning additional sources of treatment, as directed, he has not furnished any such evidence, nor has he identified any such source for which authorization has been provided.  Also, the Veteran was afforded the requested VA examination in January 2017, the report of which includes adequate information to resolve the claim herein decided.  Thereafter, the claims on appeal were again adjudicated.  

As the requested actions have been accomplished, to the extent possible, for the claim herein decided, no further action to ensure compliance with the prior remand directives is required for this claim. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability due to an undiagnosed illness, medically unexplained chronic multisymptom illnesses (without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs), or a certain listed infectious disease.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Such undiagnosed or medically unexplained chronic multisymptom illness must either have become manifest during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, after such Southwest Asia service.  38 C.F.R. § 3.317(a)(1)(i).  Additionally, such illness cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has asserted that his claimed shortness of breath and non-cardiac chest pain are associated with his service in the Persian Gulf.  As the Veteran served in Southeast Asia during the Persian Gulf War, he is Persian Gulf Veteran for purposes of the statute and regulation governing such claims.  That fact notwithstanding, in this case, service connection for claimed shortness of breath and non-cardiac chest pains may not be awarded pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, or on any other basis.

Review of the Veteran's STRs reveals no documentation of any diagnosis or of signs or symptoms of shortness of breath.  However, in the May 1993 report of medical history completed in conjunction with his separation examination, he indicated that he suffered from pain or pressure in the chest.  He specifically indicated that felt pressure in his chest when he would get too hot.  The Veteran also credibly testified during his May 2016 Board hearing that he had shortness of breath and chest pain during his active service.  The Veteran is competent to report these symptoms.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, affording the Veteran the benefit of the doubt, the Board accepts as credible his reports that he suffered chest pains and shortness of breath during service.  The determinative issues thus before the Board are whether the Veteran's current shortness of breath and chest pains can be attributed to any known clinical diagnosis; and, if so, whether any such diagnosis constitutes a disability for which service connection may be granted.  

The Veteran was afforded a VA examination to address his claimed disabilities in February 2011.  At that time, he reported an onset of chest pains during service in 1991.  He reported that in addition to pain, he began experiencing chest tightness.  He reported that the symptoms would occur when he would feel stressed out and when he would be more active.  He additionally reported having an onset of episodes of shortness of breath in 1991.  He reported seeking treatment for this condition and being told that it was a common cold symptom.  He reported, however, that he continued to experience shortness of breath, sometimes occurring daily, even when at rest.  He also reported noticing the shortness of breath when he would feel stressed.  The examiner noted that it had been determined that his shortness of breath may be due to his mental condition.  

During his May 2016 Board hearing, the Veteran testified that after becoming more cognizant of his PTSD symptoms, his chest would tighten up with PTSD symptoms.  He reported feeling as if someone was squeezing his chest, which would result in the chest pain.  

The Veteran was afforded a more recent VA examination for his shortness of breath and non-cardiac chest pains in January 2017.  With respect to shortness of breath, the examiner noted that the Veteran had a diagnosed respiratory disability, namely bronchitis, for which service connection was already in effect.  The examiner noted that he complained of breathing problems, which culminated in the bronchitis diagnosis.  The Veteran specifically reported that his shortness of breath was triggered by exertion, and that when his PTSD would "[kick] in," that it would be harder for him to breath.  After examination of the Veteran, the examiner gave the opinion that the Veteran's shortness of breath was at least as likely as not related to his service-connected chronic bronchitis and PTSD, and that it was a symptom of these disabilities and not a separate condition.  The examiner noted that PTSD and bronchitis were both diagnosable diseases with a clear and specific etiology.  

Similarly, with respect to non-cardiac chest pain, the examiner specifically confirmed that the Veteran did not have a diagnosed heart condition, and that he had negative cardiac workups in 2011 and 2013.  He specifically reported that several of his providers, and that he himself, had come to the conclusion that his chest pain was triggered by PTSD.  He again reported getting episodes of chest pain when he was stressed out.  He also reported that the pain occurred daily, and would last anywhere from 10 seconds to a few minutes.  The examiner opined that the chest pain was at least as likely as not related to the Veteran's service-connected PTSD, as a symptom of the PTSD and not a separate condition.  The examiner again noted that PTSD was a diagnosable disease with a clear and specific etiology and diagnosis.  

The Board finds the January 2017 VA examiner's opinions with respect to the relationship between the Veteran's shortness of breath and chest pains to be fully informed, fully articulated, and well-reasoned.  The examiner clearly described the history of the Veteran's shortness of breath and chest pain symptoms and clearly explained that the symptoms were attributable to the Veteran's service-connected bronchitis and PTSD, and not separate distinct disabilities.   As such, the Board accepts the examiner's conclusions as probative evidence on the matters upon which this claim turns.  See, e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As for the Veteran's lay assertions as to the source of his shortness of breath and chest pain symptoms, Board finds that such are complex medical matters based on internal processes not observable or otherwise perceived through the senses; hence, such questions are only within the province of individuals with special knowledge, training, and experience.  See, e.g., Jandreau, 492 F.3d at 1377, n. 4 (holding that while the Veteran can attest to having a broken leg, he is not competent to diagnosis cancer).  It is noteworthy, however, that the Veteran more recently reported he that he experienced both symptoms when he felt stressed, and that he came to the conclusion that his chest pain was a symptom of his service-connected PTSD.  Such reports are consistent with the January 2017 examiner's conclusions. 

In sum, competent probative evidence of record indicates that the Veteran's shortness of breath and non-cardiac chest pain are symptoms of his already service-connected bronchitis and PTSD.  As such, there is no basis for an award of service connection for such symptoms-as manifestations of an undiagnosed or other medically unexplained chronic multisymptom illness, or on any other basis.  As the preponderance of the evidence is against the claim, the benefit-of the doubt doctrine is not for application, and service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-57.


ORDER

Service connection for shortness of breath and non-cardiac chest pain, to include as manifestations of undiagnosed illness or other qualifying chronic disability, is denied.



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that still further AOJ action as to the remaining claims on appeal is warranted.

With respect to the claim for service connection for memory problems, fatigue, and sleep impairment, pursuant to the Board's September 2016 remand, the Veteran was afforded VA examinations to address these symptoms in January 2017.  During the mental health disorders examination, the examiner diagnosed insomnia disorder and unspecified mild neurocognitive disorder.  In diagnosing the insomnia disorder, the examiner noted that it appeared that the disorder was cause by multiple factors, including PTSD, chronic pain in multiple sites, and other medical issues, such as frequent urination and breathing difficulty.  Based on the examiner's finding that the Veteran's sleep impairment is due to a diagnosed disorder, and pursuant to the Board's September 2016 remand directives, the Board has determined that a specific opinion is required with respect ot whether the insomnia disorder at least as likely as not had its onset in or is otherwise medically related to service.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, given the examiner's noted opinion that an insomnia disorder appeared to be the result of multiple factors, some of which include service-connected disabilities, a clear opinion with respect to whether the insomnia disorder was at least as likely as not caused or aggravated by service-connected disability is required.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Similarly, with respect to the unspecified mild neurocognitive disorder, the examiner noted that it appeared that the disorder was caused by multiple issues including chronic sleep deprivation, possible traumatic brain injury (TBI) residuals, and medication side effects.  Notably, however, due to the nature of the diagnosis being "unspecified" the Board requires clarification as to whether the examiner's this disorder is an actual diagnosed disability, or whether it may be deemed to be representative of manifestations of an undiagnosed disability or medically unexplained chronic multisymptom illness.  Further confounding this matter, the examiner noted that memory issues were present during the examination, but that it was unclear whether the issues were due to reported chronic sleep disturbance, residuals of TBI, anxiety, or other factors.  Thus, on this evidence, the Board cannot foreclose the possibility that the Veteran's memory issues are also representative of an undiagnosed disability or medically unexplained chronic multisymptom illness.  Clarification is required from the VA examiner.  See 38 C.F.R. § 4.2 (2017).

Additionally, concerning the Veteran's fatigue symptoms, during a January 2017 chronic fatigue syndrome examination (CFS), the examiner concluded that the Veteran did not have a diagnosis of CFS.  Rather, the examiner commented that the fatigue was at least as likely as not due to lack of sleep.  Notably, however, during a prior April 2014 VA examination, that examiner noted that the Veteran had a diagnosis of CFS, and indicated that the date of diagnosis was in 1991.  The examiner, however, did not opine as to the etiology of the Veteran's CFS.  Clarification of the Veteran's fatigue symptoms and possible CFS diagnosis is also required.  See id.

With respect to the Veteran's claim for indigestion, during January 2017 VA examination for esophageal conditions, the examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), and concluded that the Veteran's indigestion was at least as likely as not due to GERD.  The examiner further opined that it was less likely than not that GERD was related to a specific exposure event during the Veteran's Southwest Asia service, as GERD was unrelated to chemical exposure.  The examiner also noted that the Veteran's STRs were silent for chronic gastrointestinal (GI) symptoms suggestive of GERD.  Notably, however, the examiner did not clearly opine as to whether the Veteran's GERD at least as likely as not had its onset in or was otherwise medically related to service, as requested in the September 2016 remand directives.  See Stegall, supra.  

Moreover, to the extent that the examiner implied a negative etiology opinion based on a lack of symptoms indicative of GERD found in the Veteran's STRs, the Board notes that the record documents the Veteran's contentions, including during his May 2016 Board hearing, that he began to frequently become nauseated during service due to indigestion, and that he continued to have such upper GI symptoms since service. As it does not appear that examiner considered this evidence, the opinion is deficient.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate); see also Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Veteran indicated during his Board hearing his belief that his indigestion symptoms may also be secondarily caused by service-connected TBI.  Thus, remand of this claim is required to obtain an adequate opinion based on consideration of all the evidence and the Veteran's assertions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 

Concerning the Veteran's service connection claim for joint pain, during the January 2017 VA examination, the Veteran reported that he did not believe his joint pains were caused by the Gulf War [presumably referring to undiagnosed illness associated with service in Southwest Asia.]  Rather, he expressed his belief that all his joints were affected by his multiple airborne jumps, and running and jumping during physical training.  During his May 2016 Board hearing, he similarly contended that he suspected joint pains, including in his hips, shoulders, and cervical spine, were due to his parachute jumping during service, and/or possible as a result of his physical training.  The VA examiner determined that the Veteran had diagnosed bilateral shoulder impingement, and documented arthritis of the hips and cervical spine.  While the examiner opined that it was less likely as not that the Veteran's arthritis of the hips and cervical spine, and his bilateral should impingement were related to a specific exposure event during service in Southwest Asia, the examiner did not provide a clear opinion with respect to whether the Veteran's diagnosed joint disabilities at least as likely as not had their onset in or are otherwise medically related to service, as requested in the September 2016 remand.  See Stegall, supra.  To the extent that the examiner implied a negative etiology opinion due to an absence of noted treatment for joint pains in the Veteran's STRs, and did not address the Veteran's contention that his joint disabilities are the result of multiple airborne jumps and/or physical training during service, and that he has suffered from join pain since service, the examiner's opinion is inadequate.  See Dalton, Buchanon, supra.  Hence, further opinion in this regard-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is warranted.  

Finally, concerning the Veteran's claim involving right hand disability, the Veteran insinuated in his October 2011 claim that his fingers twitch due to nerve damage from his back and neck injuries.  In the June 2017 VA examination report, the examiner indicated that the Veteran had right wrist pain due to tendonitis, but did not provide a clear etiology opinion as to the diagnosed tendonitis.  As such, an examination is required to clearly identify all current right hand/wrist disabilities and to obtain opinions with respect to etiological relationship between each such hand and/or wrist disability and the Veteran's service, or his lumbar and cervical spine disabilities. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his service connection claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the remaining claims on appeal is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through March 2018.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since March 2018.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since March 2018.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA orthopedic examination, by an appropriate physician, for claimed joint pains and right hand disability. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the physician should clearly identify all right hand and wrist disabilities, to include tendonitis, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each diagnosed right hand/wrist disability (to include tendonitis), and each diagnosed joint disability (to include arthritis of the hips and cervical spine and bilateral should impingement syndrome), the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability had its onset in service or is otherwise medically related  to service, to specifically include the Veteran's multiple parachute jumps during airborne training, and his physical training.  

Also, for any each right hand/wrist disability, to include tendonitis, deemed not medically-related to service, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused, OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar disability or by cervical spine disability.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of right hand and/or wrist disability prior to the aggravation.

In addressing the above, the he physician must consider and discuss all relevant medical evidence, as well as all lay assertions as to nature, onset and continuity of symptoms-to include the Veteran's assertions as to experiencing in-service joint pain, and his report of joint pain continuing since service.

Notably, in addressing in-service onset and incurrence, the absence of documented evidence of a specific diagnosis and/or associated symptoms during or shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that his reports in this regard must be considered in formulating requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received have been associated with the claims file, arrange to obtain from the clinical psychologist that conducted the January 2017 VA mental disorders examination addendum opinions addressing the nature and etiology of the Veteran's insomnia and unspecified mild neurocognitive disorder.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate psychiatrist or psychologist, if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to diagnosed insomnia, the clinician should render opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disorder:  

(a)  had its onset in service or is otherwise medically-related, to service; or, if not,

(b)  was caused, OR is or has been aggravated (worsened beyond natural progression) by service-connected disability or disabilities, to include PTSD with TBI residuals, lumbar spine disability, bilateral knee disabilities, right ankle disability, and/or bronchitis; or by the Veteran's claimed, but not at this point service-connected, joint pain.  If aggravation is found, the clinician should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of the insomnia prior to the aggravation.

With respect to the Veteran's unspecified mild neurocognitive disorder and noted memory issues, the clinician should clearly state whether any of these disorders/manifestations can be attributed, in this Veteran, to a known clinical diagnosis and which, if any, cannot be attributed, in this Veteran, to a known clinical diagnosis.  

If so, for each diagnosed disorder, the clinician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.

In addressing the above, the he physician must consider and discuss all relevant medical evidence, as well as all lay assertions as to nature, onset and continuity of symptoms.

Notably, in addressing in-service onset and incurrence, the absence of documented evidence of a specific diagnosis and/or associated symptoms during or shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that his reports in this regard must be considered in formulating requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.   

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received have been associated with the claims file, arrange to obtain from the physician that conducted the January 2017 VA chronic fatigue syndrome and esophageal condition examinations addendum opinions addressing the nature and etiology of the Veteran's fatigue symptoms and diagnosed GERD.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

Based on review of all pertinent lay and medical evidence, and any examination conducted, the physician should clearly determine whether the Veteran has or has had at any point pertinent to the current claim (even if now asymptomatic or resolved) had a diagnosis of chronic fatigue syndrome the current claim (even if now asymptomatic or resolved).  

If the physician determines that the Veteran does not and has not had a diagnosis of chronic fatigue syndrome at any point pertinent to the current claim, he or she should reconcile such determination with evidence of diagnosis in the record, including the diagnosis made during the April 2014 VA examination, and, if such diagnosis is deemed not valid, explain why. 

Then, for each diagnosed disability of chronic fatigue syndrome (if deemed valid) and GERD, the physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) such disability had its onset during or is otherwise medically related to in-service injury or disease-to include the Veteran's report of suffering from indigestion and upper GI symptoms during service and since his separation from service.  

Also, for the Veteran's GERD, if deemed not medically related to service, the physician should render opinions, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused, OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected TBI.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of GERD prior to the aggravation.

In addressing the above, the physician must consider and discuss all relevant medical evidence, as well as all lay assertions as to the nature, onset and continuity of symptoms.

Notably, in addressing in-service onset and incurrence, the absence of documented evidence of a specific diagnosis and/or associated symptoms during or shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that his reports in this regard must be considered in formulating requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.   


.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the electronic claims file since the last adjudication) and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


